DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments to the claims, filed 22 March 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1 and 19; and has introduced new claims 31-37.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 13 of the Applicant’s Remarks, filed 22 March 2021, with respect to the objection to claims 1 and 19 have been fully considered and are persuasive.  The objection to claims 1 and 19 has been withdrawn. 
Applicant’s arguments, see page 14 of the Applicant’s Remarks, filed 22 March 2021, with respect to the rejection of claims 1, 6, 7, 9-19, and 24-30 under pre-AIA  35 U.S.C. 112, second paragraph have been fully considered and are persuasive.  The rejection of claims 1, 6, 7, 9-19, and 24-30 has been withdrawn. 

22 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Schlumberger ‘700 does not teach or suggest “wherein the at least one model that predicts asphaltene concentration and the viscosity model are different models.”  While the Examiner agrees that Schlumberger does not expressly disclose distinct models and certainly indicates that the EOS model and viscosity model are tied together in use, Schlumberger ‘700 does not necessarily teach that they are the same model either.  Rather, Schlumberger ‘700 only clearly indicates that output of the EOS model (i.e. the asphaltene concentration profile) is used to calculate viscosity.  This silence certainly leaves room for a person of ordinary skill to contemplate separate models of viscosity.  As previously relied upon for rejection of claims 6 and 24, Examiner submits that it would have been obvious to apply the corresponding states model of Lindeloff to calculate viscosity, because it is based on a widely accepted model in the related art and it is specifically designed for application to heavy oil systems, which is relevant to Schlumberger ‘700 ([0008] and [0012]).  Therefore, it would have been predictable that such an accepted model would yield reliable results for viscosity in the context of Schlumberger ‘700.
Regarding the Applicant’s argument that the rejection of claims 6, 7, 9, 24, 25, and 27 are overcome for the same reasons discussed with respect to claim 1, the Examiner respectfully disagrees.  The Applicant’s argument rests on the assumption that Lindeloff does not remedy the deficiencies of Schlumberger ‘700 with respect to the independent claims.  However, Examiner contends that Lindeloff does remedy those deficiencies for the reasons stated above.  The corresponding state viscosity model of . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the corresponding state principle model of viscosity" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In light of the fact that the Applicant was previously alerted to this issue in the Office Action of 13 February 2020 and that, after resolving the issue, the Applicant improperly reintroduced the issue without designating claim 25 as amended, this rejection is deemed necessitated by amendment.  Examiner best understands that a corresponding states principle model of viscosity having the form of claim 25 is required, but to whatever extent limitations of claim 24 are not explicitly present in claim 25, they will not be read into the claim.
Claims 27 and 28 are indefinite because they depend on claim 25, which is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6 7, 9, 11, 24, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlumberger (WO 2011138700 A2 – cited in IDS) in view of Lindeloff et al. (“The Corresponding States Viscosity Model Applied to Heavy Oil Systems” – cited in IDS), hereinafter referred to as Lindeloff.

Regarding claim 1, Schlumberger teaches a method for characterizing petroleum fluid in a reservoir traversed by at least one wellbore, the method comprising: 
(a) for at least one location within the at least one wellbore, acquiring, with a downhole tool (10, Fig. 1A), at least one fluid sample at the location (downhole fluid analysis tool to obtain … live oil samples at multiple measurement stations within a wellbore, para. [0017]); 
(b) performing fluid analysis (perform downhole fluid analysis of live oil samples, para. [0017]) of the fluid sample(s) acquired in (a) to measure properties of the fluid concentration of an asphaltene fraction para. [0017]); 
(c) using at least one model that predicts asphaltene concentration as a function of location in the reservoir to determine a predicted asphaltene concentration (concentration of the asphaltene fraction as a function of location in the reservoir … equation of state model, para. [0019]; equation of state (EOS) model to predict compositions and fluid properties … as a function of depth in the reservoir, para. [0066])
(d) identifying a particular asphaltene type based at least in part on a comparison between the predicted asphaltene concentration as derived in (c) and the corresponding concentration(s) measured by the fluid analysis in (b) for corresponding location(s) in the wellbore (comparison of the compositional and fluid property predictions derived by the EOS model … analysis of the borehole tool, para. [0086]; family of curves … compared to the measurements of concentration … to identify the solute part class that best satisfies a predetermined matching criterion, para. [0089]), wherein the particular asphaltene type comprises resins, asphaltene nanoaggregates, asphaltene clusters, or any combination thereof (para. [0090]), and 
(e) identifying a viscosity of one or more fluids in the reservoir as a function of location in the reservoir based at least in part on the identified particular asphaltene type (asphaltene concentration profile dictated by the best matching curve can be used to predict gradients … fluid viscosity, para. [0090]) and a viscosity model (predict … fluid properties … viscosity, para. [0066]; asphaltene concentration profile … used to predict gradients … viscosity, [0090]; viscosity … derived from properties obtained from the EOS model), wherein the viscosity model allows for gradients in the viscosity of the property gradient … viscosity, para. [0066]), wherein the viscosity model is supplied to a reservoir simulator (data processing functionality … software, para. [0031]) for simulation analysis of production of the reservoir (compositional simulation of flow and production behavior of the petroleum fluid of the reservoir, para. [0010]); and wherein the reservoir simulator is configured to generate a production plan for the reservoir based on the viscosity model (simulation of … production behavior, para. [0010]; assessing production methodologies for the particular reservoir, para. [0034]; understand the reservoir of interest for reservoir assessment, planning, and management, para. [0107]); and
 (f) determine if additional measurement stations, different methodologies, or combinations thereof are needed to increase a confidence level of measured properties, predicted properties, or combinations thereof (251 or 255, Fig. 2D, [00111], and [00115]), wherein:
(1) if it is determined that additional measurement stations, different methodologies, or combinations thereof are needed to increase a confidence level of measured properties, predicted properties, or combinations thereof repeating the foregoing processing for one or more additional measurement stations, different methodologies, or combinations thereof (252 or 256, Fig. 2D, [00113], and [00117]); or
(2) if it is determined that additional measurement stations, different methodologies, or combinations thereof are not needed to increase a confidence level of measured properties, predicted properties, or combinations thereof (253 or 257, Fig. 2D, [00114], and [00118]), determining if there is a continuous increase of fluid viscosity as a function of depth or if there is a discontinuous fluid viscosity as a function of depth measured fluid properties can be accessed to confirm that they correspond to this expected architecture … connectivity can be indicated by … continuous increase of … fluid viscosity as a function of depth, [00112]; verifying that … viscosity all change as expected with depth, [00114]), wherein: 
If there is a continuous increase of fluid viscosity as a function of depth a declaration of connectivity is made (reservoir architecture is determined to be connected … verifying that … viscosity all change as expected with depth provides a more confident assessment of connectivity, [00114]) and a declaration of a reservoir architecture that is non-compartmentalized is reported to interested parties (results of such determination are reported to interested parties, [00119] and 259, Fig. 2D); or 
if there is a discontinuous fluid viscosity as a function of depth a declaration of a reservoir architecture that is compartmentalized is made (reservoir architecture is determined to be compartmentalized … supported by invalidity of assumptions of reservoir connectivity, [00118]) and is reported to interested parties (results of such determination are reported to interested parties, [00119] and 259, Fig. 2D).  Schlumberger does not use the word “non-compartmentalized,” but it is understood that “connected” reservoir architecture means “non-compartmentalized,” particularly since the alternative to “connected” is “compartmentalized.”
Schlumberger does not explicitly teach tuning a viscosity model and does not necessarily teach that the viscosity model models viscosity as a function of one or more pseudo-critical properties of the mixture and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture, and wherein tuning the viscosity model comprises: tuning the one or more pseudo-critical properties 
However, Schlumberger indicates that the viscosity is derived from properties determined using the EOS model, so it would be reasonable to conclude that the viscosity model is different from the EOS model used to predict asphaltene concentration.  Furthermore, since Schlumberger is silent with respect to specific mathematical relationships used to obtain viscosity, a person of ordinary skill would have been motivated to look elsewhere in the related art to find relevant relationships for calculating the viscosity.  Lindeloff discloses such a relationship for calculating viscosity (equation (7), pg. 48) that models viscosity as a function of one or more critical properties of the mixture (Pc,mix, Tc,mix, eq. 7) and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture (Mmix, eq. 7), and teaches that the disclosed viscosity model is based on the “widely accepted” corresponding states viscosity model (Abstract), and is in particular used to extrapolate such model to heavy oil systems (Abstract), which is relevant to the application of Schlumberger ([0008]).  The viscosity model of Lindeloff and the EOS model of Schlumberger are clearly different models.
Lindeloff further teaches tuning the viscosity model to get an almost perfect match to measured viscosity data (pg. 52, right column, first paragraph), wherein tuning coefficient 1.5 and the exponent 0.5 in Equation (17) are well suited as tuning parameters, pg. 50, left column, fourth paragraph) based on the one or more critical properties (eq. 7).  Equation (17) calculates molecular weight, so tuning the exponent and coefficient in the equation tunes the “one or more properties.”  Furthermore, since the model is tuned to match measured viscosity, tuning will also be based on the critical properties which are included along with molecular weight in the model equation for viscosity. 
While Lindeloff does not necessarily teach that the tuning of the viscosity model involves tuning pseudo-critical parameters, Schlumberger teaches tuning the EOS model (209, Fig. 2A and para. [0086]), wherein the tuning includes tuning one or more pseudo-critical properties (parameters that can be tuned include critical pressure, critical temperature, [0086]) of the model.  A person of ordinary skill in the art would recognize that the term “pseudo-critical” indicates an approximation to a critical property.  Since, the critical pressure and critical temperature can be tuned, they are necessarily approximations and, thus, pseudo-critical properties.  Since the EOS model parameters, which include pseudo-critical properties, are tuned based on the comparison of fluid property predictions and analysis of a sample with a borehole tool (]0086]), it would have been obvious that the pseudo-critical properties are tuned at least partially based on the viscosity, which is one of the derived fluid properties. Since the EOS model parameters include the tuned pseudo-critical properties, it would have been obvious that the molecular weight derived therefrom is tuned based on the pseudo-critical properties.   Finally since the property gradients are modeled as a function of depth, the tuning would necessarily be based on location.  The viscosity model of Lindeloff also uses 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Schlumberger to include tuning a viscosity model and such that  that the viscosity model models viscosity as a function of one or more pseudo-critical properties of the mixture and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture, and wherein tuning the viscosity model comprises: tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis; and tuning the one or more properties based on the one or more tuned pseudo-critical properties, and wherein the at least one model that predicts asphaltene concentration as a function of location in the reservoir and the viscosity model are different models.  Use of a widely accepted model such as that disclosed in Lindeloff to calculate viscosity would have been a simple substitution of a known model for calculating viscosity in heavy oil systems yielding predictable results.  The tuning of the viscosity model is consistent with the use of a tuned EOS model to calculate viscosity in Schlumberger and tuning of the viscosity model in Lindeloff to better match measured values.  Thus, it would have been obvious to tune the viscosity model in the manner 
Regarding claim 19, Schlumberger discloses a method for characterizing petroleum fluid in a reservoir traversed by at least one wellbore, the method comprising:
(a) determining concentration of a set of components of the petroleum fluid as a function of depth in the reservoir with at least one model, wherein the set of components includes at least one asphaltene component (concentration of the asphaltene fraction as a function of location in the reservoir, para. [0019]; equation of state (EOS) model to predict compositions and fluid properties … as a function of depth in the reservoir, para. [0066]); 
(b) determining whether the least one asphaltene component of the petroleum fluid corresponds to a particular asphaltene type (identify the solute part class that best satisfies a predetermined matching criterion, para. [0089]), wherein the particular asphaltene type comprises resins, asphaltene nanoaggregates, asphaltene clusters, or any combination thereof (para. [0090]); 
(c) identifying a viscosity of one or more fluids in the reservoir as a function of location in the reservoir based at least in part on the identified particular asphaltene type (asphaltene concentration profile dictated by the best matching curve can be used to predict gradients … fluid viscosity, para. [0090]) and a viscosity model (predict … fluid properties … viscosity, para. [0066]; asphaltene concentration profile … used to predict gradients … viscosity, [0090]; viscosity … derived from properties obtained from the EOS model), wherein the viscosity model allows for gradients in the viscosity of the petroleum fluids as a function of depth (property gradient … viscosity, para. [0066]), data processing functionality … software, para. [0031]) for simulation analysis of production of the reservoir (compositional simulation of flow and production behavior of the petroleum fluid of the reservoir, para. [0010]); and wherein the reservoir simulator is configured to generate a production plan for the reservoir based on the viscosity model (simulation of … production behavior, para. [0010]; assessing production methodologies for the particular reservoir, para. [0034]; understand the reservoir of interest for reservoir assessment, planning, and management, para. [0107); and
(d) determine if additional measurement stations, different methodologies, or combinations thereof are needed to increase a confidence level of measured properties, predicted properties, or combinations thereof (251 or 255, Fig. 2D, [00111], and [00115]), wherein:
(1) if it is determined that additional measurement stations, different methodologies, or combinations thereof are needed to increase a confidence level of measured properties, predicted properties, or combinations thereof, repeating the foregoing processing for one or more additional measurement stations, different methodologies, or combinations thereof (252 or 256, Fig. 2D, [00113], and [00117]); or 
(2) if it is determined that additional measurement stations, different methodologies, or combinations thereof are not needed to increase a confidence level of measured properties, predicted properties, or combinations (253 or 257, Fig. 2D, [00114], and [00118]), determining if there is a continuous increase of fluid viscosity as a function of depth or if there is a discontinuous fluid viscosity as a function of depth (measured fluid properties can be accessed to confirm that they correspond to this expected architecture … connectivity can be indicated by … continuous increase of … fluid viscosity as a function of depth, [00112]; verifying that … viscosity all change as expected with depth, [00114]), wherein: 
if there is a continuous increase of fluid viscosity as a function of depth a declaration of connectivity is made (reservoir architecture is determined to be connected … verifying that … viscosity all change as expected with depth provides a more confident assessment of connectivity, [00114]) and a declaration of a reservoir architecture that is non-compartmentalized is reported to interested parties (results of such determination are reported to interested parties, [00119] and 259, Fig. 2D), or 
if there is a discontinuous fluid viscosity as a function of depth a declaration of a reservoir architecture that is compartmentalized is made (reservoir architecture is determined to be compartmentalized … supported by invalidity of assumptions of reservoir connectivity, [00118]) and is reported to interested parties (results of such determination are reported to interested parties, [00119] and 259, Fig. 2D).  Schlumberger does not use the word “non-compartmentalized,” but it is understood that “connected” reservoir architecture means “non-compartmentalized,” particularly since the alternative to “connected” is “compartmentalized.”
Schlumberger does not explicitly teach tuning a viscosity model and does not necessarily teach that the viscosity model models viscosity as a function of one or more pseudo-critical properties of the mixture and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture, and wherein tuning the viscosity model comprises: tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured 
However, Schlumberger indicates that the viscosity is derived from properties determined using the EOS model, so it would be reasonable to conclude that the viscosity model is different from the EOS model used to predict asphaltene concentration.  Furthermore, since Schlumberger is silent with respect to specific mathematical relationships used to obtain viscosity, a person of ordinary skill would have been motivated to look elsewhere in the related art to find relevant relationships for calculating the viscosity.  Lindeloff discloses such a relationship for calculating viscosity (equation (7), pg. 48) that models viscosity as a function of one or more critical properties of the mixture (Pc,mix, Tc,mix, eq. 7) and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture (Mmix, eq. 7), and teaches that the disclosed viscosity model is based on the “widely accepted” corresponding states viscosity model (Abstract), and is in particular used to extrapolate such model to heavy oil systems (Abstract), which is relevant to the application of Schlumberger ([0008]).  The viscosity model of Lindeloff and the EOS model of Schlumberger are clearly different models.
Lindeloff further teaches tuning the viscosity model to get an almost perfect match to measured viscosity data (pg. 52, right column, first paragraph), wherein tuning the viscosity model comprises: and tuning the one or more properties (coefficient 1.5 and the exponent 0.5 in Equation (17) are well suited as tuning parameters, pg. 50, left  Equation (17) calculates molecular weight, so tuning the exponent and coefficient in the equation tunes the “one or more properties.”  Furthermore, since the model is tuned to match measured viscosity, tuning will also be based on the critical properties which are included along with molecular weight in the model equation for viscosity. 
While Lindeloff does not necessarily teach that the tuning of the viscosity model involves tuning pseudo-critical parameters, Schlumberger teaches tuning the EOS model (209, Fig. 2A and para. [0086]), wherein the tuning includes tuning one or more pseudo-critical properties (parameters that can be tuned include critical pressure, critical temperature, [0086]) of the model.  A person of ordinary skill in the art would recognize that the term “pseudo-critical” indicates an approximation to a critical property.  Since, the critical pressure and critical temperature can be tuned, they are necessarily approximations and, thus, pseudo-critical properties.  Since the EOS model parameters, which include pseudo-critical properties, are tuned based on the comparison of fluid property predictions and analysis of a sample with a borehole tool (]0086]), it would have been obvious that the pseudo-critical properties are tuned at least partially based on the viscosity, which is one of the derived fluid properties. Since the EOS model parameters include the tuned pseudo-critical properties, it would have been obvious that the molecular weight derived therefrom is tuned based on the pseudo-critical properties.   Finally since the property gradients are modeled as a function of depth, the tuning would necessarily be based on location.  The viscosity model of Lindeloff also uses critical pressure and critical temperature, so when using the viscosity model of Lindeloff in conjunction with the EOS model of Schlumberger it would have been obvious that the 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Schlumberger to include tuning a viscosity model and such that  that the viscosity model models viscosity as a function of one or more pseudo-critical properties of the mixture and one or more properties of the mixture, the one or more properties comprising a molecular weight of the mixture, and wherein tuning the viscosity model comprises: tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis; and tuning the one or more properties based on the one or more tuned pseudo-critical properties, and wherein the at least one model and the viscosity model are different models.  Use of a widely accepted model such as that disclosed in Lindeloff to calculate viscosity would have been a simple substitution of a known model for calculating viscosity in heavy oil systems yielding predictable results.  The tuning of the viscosity model is consistent with the use of a tuned EOS model to calculate viscosity in Schlumberger and tuning of the viscosity model in Lindeloff to better match measured values.  Thus, it would have been obvious to tune the viscosity model in the manner claimed for the benefit of obtaining a model that closely matches measured viscosity data.
Regarding claims 6 and 24, the combination of Schlumberger and Lindeloff makes obvious a method according to claims 1 and 19, respectively.  Schlumberger does not necessarily teach that the viscosity model of (e/c) comprises a corresponding state principle model of viscosity (Abstract and pg. 47, right column, third paragraph), wherein the corresponding state principle model of viscosity models viscosity of a mixture based upon corresponding states theory to predict viscosity of the mixture as a function of temperature (T, Lindeloff, eq. 7), pressure (P, Lindeloff, eq. 7), composition of the mixture (Mmix, Lindeloff, eq. 7),  the one or more pseudo-critical properties of the mixture (Pc,mix, Tc,mix, Lindeloff, eq. 7), and the viscosity of a reference fluid evaluated at a reference pressure and temperature (function f in Equation (1) known for … a reference component, Lindeloff, pg. 47, right column, last paragraph; e.g., methane, Lindeloff, pg. 48, left column, second paragraph). The viscosity model of Lindeloff is part of the combination made with respect to claims 1 and 19, as indicated above.
Regarding claims 7 and 25, the combination of Schlumberger and Lindeloff makes obvious a method according to claims 6 and 19, respectively, wherein the corresponding state principle model of viscosity has the form: 
                
                    
                        
                            μ
                        
                        
                            m
                        
                    
                    
                        
                            P
                            ,
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            m
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            o
                                        
                                    
                                
                            
                        
                    
                    
                        
                            μ
                        
                        
                            0
                        
                    
                    
                        
                            
                                
                                    P
                                
                                
                                    o
                                
                            
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    μ
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    ,
                                    T
                                
                            
                        
                     is the viscosity of the mixture;                         
                            
                                
                                    μ
                                
                                
                                    0
                                
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            o
                                        
                                    
                                
                            
                             
                        
                    is the viscosity of the reference fluid at a reference temperature and reference pressure;                         
                            
                                
                                    T
                                
                                
                                    c
                                    m
                                
                            
                        
                     is the critical temperature of the mixture;                         
                            
                                
                                    T
                                
                                
                                    c
                                    o
                                
                            
                        
                     is the critical temperature of the reference fluid;                         
                            
                                
                                    P
                                
                                
                                    c
                                    m
                                
                            
                        
                     is the critical pressure of the mixture;                         
                            
                                
                                    P
                                
                                
                                    c
                                    o
                                
                            
                        
                     is the critical pressure of the reference fluid;                         
                            
                                
                                    M
                                    W
                                
                                
                                    m
                                
                            
                        
                     is the molecular weight of the mixture; and                         
                            
                                
                                    M
                                    W
                                
                                
                                    o
                                
                            
                        
                     is the molecular weight of the reference fluid;                         
                            
                                
                                    α
                                
                                
                                    m
                                
                            
                        
                     is a parameter for the mixture; and                         
                            
                                
                                    α
                                
                                
                                    o
                                
                            
                        
                     is a parameter for the The claimed equation is clearly already met by the model incorporated with respect to the claims 6 and 19 above.
Regarding claim 11, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1, wherein the at least one model of (c) includes an equation of state model that predicts compositional properties and fluid properties at different locations within the reservoir based on the fluid properties measured in (b) (EOS model … fluid composition, para. [0010]; 205, Fig. 2A).
Regarding claim 15, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1, wherein the at least one model of (c) includes an equation of state model that includes concentrations (para. [0019]), molecular weights (para. [0019]), and specific gravities (paras. [0066]) for a set of pseudocomponents (para. [0090]) of the formation fluid, wherein such pseudocomponents include a heavy pseudocomponent representing asphaltenes in the reservoir fluid (para. [0053]), a second distillate pseudocomponent that represents the non-asphaltene liquid fraction of the reservoir fluid (petroleum fluid … gas-oil ratio, para. [0010]), and a third light pseudocomponent that represents gases in the reservoir fluid (carbon dioxide, para. [0030]).
Regarding claim 16, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1, wherein the viscosity model is extended to account for the effect of GOR (para. [0010], pressure, and temperature (saturation pressure at a given temperature, para. [0010]) on viscosity (derived from properties obtained by the EOS, para. [0010]).
Regarding claim 17, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1, wherein the fluid analysis of (b) is performed by a downhole fluid analysis tool (para. [0017]). 
Regarding claim 18, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1.  wherein the fluid analysis of (b) is performed by a laboratory fluid analysis tool (para. [0087]).
Regarding claims 9 and 27, the combination of Schlumberger and Lindeloff makes obvious the method according to claims 7 and 25, respectively, wherein the viscosity model is based on a parameter representing molecular weight of the mixture (Mmix, Equation (7), Lindeloff).  The combination does not necessarily teach that the parameter representing molecular weight of the mixture is set in a range less than 60,000 g/mol.
However Schlumberger further teaches the molecular weight range of asphaltenes, which is significantly less than 60,000 g/mol (para. [0008]).  Since asphaltenes are known to be high weight components, it would have been obvious to a person of ordinary skill in the art, at the time of the Applicant’s invention, that the molecular weight of the mixture is less than 60,000 g/mol.

Claims 10, 12-14, 28, 33, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlumberger in view of Lindeloff as applied to claims 1, 9, 11, and 25 above, and further in view of Schlumberger (WO 2011007268 A1 -cited in IDS), hereinafter referred to as Schlumberger (268).

Regarding claims 10 and 28, the combination of Schlumberger and Lindeloff makes obvious the method according to claims 9 and 25, respectively.  The combination does not necessarily teach that the parameter representing molecular weight of the mixture is set in a range between 1500 and 3000 g/mol.
Schlumberger (268) teaches an average molar mass for asphaltene nanoaggregate pseudocomponents of 1500-2600 g/mol (para. [0083]).  This suggests that a molecular weight of such a mixture could fall in the 1500-3000 g/mol range in accordance with optimization of ranges.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify the described combination such that the parameter representing molecular weight of the mixture is set in a range between 1500 and 3000 g/mol.  Such a molecular weight would have been the obvious result of optimizing ranges of mixtures to which the model is applied consistent with the ranges taught in the prior art. 
Regarding claim 12, the combination of Schlumberger and Lindeloff makes obvious the method according to claim 11.  Schlumberger does not necessarily teach wherein at least one model of (c) further includes a solubility model that characterizes relative concentrations of a set of high molecular weight components as a function of depth as related to relative solubility, density, and molar volume of the high molecular weight components of the set at varying depth, where the set of high molecular weight components include asphaltene components, and wherein the compositional and fluid properties predicted by the equation of state model are used as inputs to the solubility model.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention to modify the Schlumberger such that at least one model of (c) further includes a solubility model that characterizes relative concentrations of a set of high molecular weight components as a function of depth as related to relative solubility, density, and molar volume of the high molecular weight components of the set at varying depth, where the set of high molecular weight components include asphaltene components, and wherein the compositional and fluid properties predicted by the equation of state model are used as inputs to the solubility model.  One would have been motivated to incorporate the solubility model to aid in characterizing a reservoir with complex asphaltenes.
Regarding claim 13, the combination of Schlumberger, Lindeloff, and Schlumberger (268) makes obvious the method according to claim 12, wherein the solubility model treats the reservoir fluid as a mixture of two parts, the two parts being a solute part and a solvent part, the solute part comprising the set of high molecular weight components (Schlumberger (268), para. [0121]).
Regarding claim 14, the combination of Schlumberger, Lindeloff, and Schlumberger (268) makes obvious the method according to claim 13, wherein the high molecular weight components of the solute part are defined by a class type and 
Regarding claim 33, the combination of Schlumberger, Lindeloff, and Schlumberger (268) makes obvious a method according to claim 13, wherein the relative concentration of the solute part as a function of depth is given by:

                
                    
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    =
                    e
                    x
                    p
                    
                        
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    g
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    m
                                                
                                            
                                            -
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    R
                                    T
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    R
                                    T
                                
                            
                        
                    
                
            
wherein: 
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                             
                        
                    is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the partial molar volume for the solute part (                        
                            
                                
                                    v
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                        
                     is the molar volume for the solution (Schlumberger, [0053]), 
                        
                            
                                
                                    δ
                                
                                
                                    i
                                
                            
                        
                     is the solubility parameter for the solute part, (                        
                            
                                
                                    δ
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053])
                        
                            
                                
                                    δ
                                
                                
                                    m
                                
                            
                        
                     is the solubility parameter for the solution (Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the partial density for the solute part (                        
                            
                                
                                    ρ
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    m
                                
                            
                        
                     is the density for the solution (Schlumberger, [0053]), 
R is the universal gas constant (Schlumberger, [0053]), and
T is the absolute temperature of the reservoir fluid (Schlumberger, [0053]).
Schlumberger does not explicitly teach that g is the gravitational constant in paragraph [0053].  However, in addition to the fact that g is commonly used to signify g … the gravitational acceleration, [0068]).  In light of these facts, a person of ordinary skill would certainly interpret g to be the gravitational constant in the context of the claimed equation.
Regarding claim 34, the combination of Schlumberger, Lindeloff, and Schlumberger (268) makes obvious method according to claim 13, wherein the relative concentration of the solute part as a function of depth is given by:
                
                    
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    =
                    e
                    x
                    p
                    
                        
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    g
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    m
                                                
                                            
                                            -
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    R
                                    T
                                
                            
                        
                    
                
            

 wherein: 
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                             
                        
                    is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the partial molar volume for the solute part (                        
                            
                                
                                    v
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the partial density for the solute part (                        
                            
                                
                                    ρ
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    m
                                
                            
                        
                     is the density for the solution (Schlumberger, [0053]), 
R is the universal gas constant (Schlumberger, [0053]), and
T is the absolute temperature of the reservoir fluid (Schlumberger, [0053]).
g … the gravitational acceleration, [0068]).  In light of these facts, a person of ordinary skill would certainly interpret g to be the gravitational constant in the context of the claimed equation.
Regarding claim 35, the combination of Schlumberger and Lindeloff makes obvious a method according to claim 1, wherein: 
the at least one model of (c) includes an equation of state model that predicts compositional properties and fluid properties at different locations within the reservoir based on the fluid properties measured in (b) (EOS model … fluid composition, Schlumberger, [0010]; 205, Fig. 2A), 
the relative concentration of a solute part as a function of depth is given by:

                
                    
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                    =
                    e
                    x
                    p
                    
                        
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    g
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    m
                                                
                                            
                                            -
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    R
                                    T
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    R
                                    T
                                
                            
                        
                    
                
            
wherein: 
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                             
                        
                    is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is the volume fraction for the solute part at depth                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                     (                        
                            
                                
                                    φ
                                
                                
                                    a
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , Schlumberger, [0053]),
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the partial molar volume for the solute part (                        
                            
                                
                                    v
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                        
                     is the molar volume for the solution (Schlumberger, [0053]), 
                        
                            
                                
                                    δ
                                
                                
                                    i
                                
                            
                        
                     is the solubility parameter for the solute part, (                        
                            
                                
                                    δ
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053])
                        
                            
                                
                                    δ
                                
                                
                                    m
                                
                            
                        
                     is the solubility parameter for the solution (Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the partial density for the solute part (                        
                            
                                
                                    ρ
                                
                                
                                    a
                                
                            
                        
                    , Schlumberger, [0053]), 
                        
                            
                                
                                    ρ
                                
                                
                                    m
                                
                            
                        
                     is the density for the solution (Schlumberger, [0053]), 
R is the universal gas constant (Schlumberger, [0053]), and
T is the absolute temperature of the reservoir fluid (Schlumberger, [0053]).
Schlumberger does not explicitly teach that g is the gravitational constant in paragraph [0053].  However, in addition to the fact that g is commonly used to signify the gravitational constant, Schlumberger teaches that the first exponential term in the equation arises from gravitational contributions ([0053]), clearly signifying that g should be understood as the gravitational constant in accordance with conventional usage.  Furthermore, Schlumberger expressly teaches that g is the gravitational constant in relation to another equation (g … the gravitational acceleration, [0068]).  In light of these facts, a person of ordinary skill would certainly interpret g to be the gravitational constant in the context of the claimed equation.
Lindeloff teaches that the viscosity model of (e) comprises a corresponding state principle model of viscosity (Lindeloff, Abstract and pg. 47, right column, third paragraph), the corresponding state principle model of viscosity models viscosity of a mixture (viscosities of complex mixtures, Lindeloff Abstract) based upon corresponding states theory to predict viscosity of the mixture as a function of temperature  (T, Lindeloff, eq. 7), pressure  (P, Lindeloff, eq. 7), composition of the mixture (Mmix, c,mix, Tc,mix, Lindeloff, eq. 7), and the viscosity of a reference fluid evaluated at a reference pressure and temperature (function f in Equation (1) known for … a reference component, Lindeloff, pg. 47, right column, last paragraph; e.g., methane, pg. 48, left column, second paragraph), and the corresponding state principle model of viscosity has the form:
                
                    
                        
                            μ
                        
                        
                            m
                        
                    
                    
                        
                            P
                            ,
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    c
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    o
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            m
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            o
                                        
                                    
                                
                            
                        
                    
                    
                        
                            μ
                        
                        
                            0
                        
                    
                    
                        
                            
                                
                                    P
                                
                                
                                    o
                                
                            
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    
                
            
wherein: 
                        
                            
                                
                                    μ
                                
                                
                                    m
                                
                            
                            
                                
                                    P
                                    ,
                                    T
                                
                            
                        
                     is the viscosity of the mixture;                         
                            
                                
                                    μ
                                
                                
                                    0
                                
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            o
                                        
                                    
                                
                            
                             
                        
                    is the viscosity of the reference fluid at a reference temperature and reference pressure;                         
                            
                                
                                    T
                                
                                
                                    c
                                    m
                                
                            
                        
                     is the critical temperature of the mixture;                         
                            
                                
                                    T
                                
                                
                                    c
                                    o
                                
                            
                        
                     is the critical temperature of the reference fluid;                         
                            
                                
                                    P
                                
                                
                                    c
                                    m
                                
                            
                        
                     is the critical pressure of the mixture;                         
                            
                                
                                    P
                                
                                
                                    c
                                    o
                                
                            
                        
                     is the critical pressure of the reference fluid;                         
                            
                                
                                    M
                                    W
                                
                                
                                    m
                                
                            
                        
                     is the molecular weight of the mixture; and                         
                            
                                
                                    M
                                    W
                                
                                
                                    o
                                
                            
                        
                     is the molecular weight of the reference fluid;                         
                            
                                
                                    α
                                
                                
                                    m
                                
                            
                        
                     is a parameter for the mixture; and                         
                            
                                
                                    α
                                
                                
                                    o
                                
                            
                        
                     is a parameter for the reference fluid (equation (7), Lindeloff).  As noted above, incorporation of the model of Lindeloff into Schlumberger is part of the modification made to Schlumberger with respect to claim 1, so the details of the viscosity model are already implicitly included in the combination discussed with respect to claim 1.
The combination does not necessarily teach that the at least one model of (c) further includes a solubility model that characterizes relative concentrations of a set of high molecular weight components as a function of depth as related to relative solubility, density, and molar volume of the high molecular weight components of the set at varying depth, the set of high molecular weight components include asphaltene 
Schlumberger (268) teaches a solubility model that characterizes relative concentrations of a set of high molecular weight components as a function of depth as related to relative solubility, density, and molar volume (partial molar volume for the asphaltene pseudocomponent, [0121]) of the high molecular weight components of the set at varying depth ([0121]), 
the set of high molecular weight components include asphaltene components (relative concentrations of asphaltene pseudocomponents, [0121]),
the compositional properties and the fluid properties predicted by the equation of state model are used as inputs to the solubility model ([0124], [0133]; 311, Fig, 3C),
the solubility model treats the reservoir fluid as a mixture of two parts, the two parts being a solute part and a solvent part (para. [0121]), the solute part comprising the set of high molecular weight components (asphaltene, [0121]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention to modify the Schlumberger such that the at least one model of (c) further includes a solubility model that characterizes relative concentrations of a set of high molecular weight components as a function of depth as related to relative solubility, density, and molar volume of the high molecular weight components of the set at varying depth, the set of high molecular weight components include asphaltene components, the compositional properties and the fluid properties .

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlumberger in view of Lindeloff as applied to claim 1 above, and further in view of Speier (US PGPub 20040041562).

Regarding claim 29, the combination of Schlumberger and Lindeloff makes obvious the method of claim 1, wherein tuning one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis comprises: calculating an initial viscosity based on an initial value of the one or more pseudo-critical properties (Schlumberger, paras. [0010], [0066], [0086]).  The model tuning requires comparison of fluid property predictions with measurements and the fluid property predictions are derived from the EOS model, which includes pseudo-critical properties, as discussed in reference to claim 1.  Thus, inevitably there must be an initial viscosity based on an initial value of the one or more pseudo-critical properties prior to any tuning of model parameters.

However, Schlumberger does suggest comparing the initial viscosity and viscosity of the fluid sample (comparison of the fluid property predictions … and fluid property analysis of the borehole tool, para. [0086]).  A widely used and well recognized way of comparing modeled and measured values is to calculate a difference between those values and base any adjustment on the calculated difference.  For example, Speier teaches adjusting a model if the difference by synthesized data and measurements is greater than a minimum ([0084]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Schlumberger such that tuning one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis comprises: determining a difference between the initial viscosity and the viscosity of the fluid sample; and determining the one or more tuned pseudo-critical properties based at least in part on the difference.  Determining a difference and tuning properties based on a difference is a well-known way to tune a model and a manner of quantifiably comparing modeled and measured values.  Thus it represents a substitution of a known method of tuning a model using measured values, yielding predictable results.
Regarding claim 30, the combination of Schlumberger, Lindeloff, and Speier makes obvious the method of claim 29, wherein tuning one or more pseudo-critical compositional gradient … molecular weight, Schlumberger, para. [0084]) of the mixture based on one or more modified pseudo-critical properties (EOS model parameters that can be tuned include critical pressure, critical temperature … compositional and fluid property predictions of step 205 can be recalculated from the tuned EOS model, para. [0086]).  
Schlumberger does not necessarily teach that tuning one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis comprises: modifying the one or more tuned pseudo-critical properties based at least in part on empirical data associated with a reference fluid to generate one or more modified pseudo-critical properties. 
However, Lindeloff discloses a viscosity model (equation (7) in which viscosity  is modeled using empirical data of a reference fluid (function f … is known for … a reference component, pg. 47, right column, last paragraph; e.g., methane, pg. 48, left column, second paragraph).  The reference fluid data is at least implied to be empirical, because otherwise the function would not be “known,” but merely predicted.  Furthermore, use of empirical data would be consistent with the teaching in Schlumberger that an empirical correlation is used (para. [0090]).   Furthermore, Lindeloff teaches tuning the viscosity model to get a better match to measured viscosity data (pg. 52, right column, last paragraph), so it would have been obvious to incorporate the reference data in the model tuning of Schlumberger.
.

Allowable Subject Matter
Claims 31, 32, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 31 is allowable over the prior art on the basis of the combination of limitations including “tuning a viscosity model … wherein tuning the viscosity model comprises: tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis, and tuning the one or more properties based on the one or more tuned pseudo-critical properties, and wherein the at least one model that predicts asphaltene concentration as a function of location in the reservoir and the viscosity model are different models” in claim 1, from wherein the at least one model that predicts asphaltene concentration as a function of location in the reservoir is not tuned.”
Schlumberger (WO 2011/138700 A2 – cited in IDS) is the closest prior art.  Schlumberger teaches several of the steps of the claimed invention, as indicated in the claim rejections above, and even discloses that tuning of the EOS model, which is used to predict asphaltene concentration, is optional.  However, the option of not tuning the EOS model is not consistent with how the claim limitations directed to tuning the viscosity model are obtained based on Schlumberger.  Schlumberger is silent with respect to a viscosity model, other than teaching that viscosity is determined using parameters obtained by the EOS model. Schlumberger does not explicitly teach tuning of the viscosity model and any implied tuning of the viscosity model can at best be inferred from tuning of the EOS model.  Therefore, if the EOS model of Schlumberger is optionally not tuned, than details related to tuning the EOS model in Schlumberger cannot reasonably be relied upon to determine how the viscosity model would be tuned.
Lindeloff et al. (“The Corresponding States Viscosity Model Applied to Heavy Oil Systems” – cited in IDS) discloses a corresponding states viscosity model and teaches tuning the model to attain a closer match to viscosity measurements.  However, Lindeloff does not teach all the claimed details of tuning the viscosity model.  In particular, Lindeloff does not teach “tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis.”  While Schlumberger teaches tuning the pseudo-critical properties, this step is taught in the context of tuning the EOS model.  Thus, it would not have been obvious, the at least one model that predicts asphaltene concentration as a function of location in the reservoir is not tuned.”
Zuo (US PGPub 20090248310 – cited in PTO-892 of 12 July 2017) teaches tuning an EOS model, similarly to Schlumberger, but does not teach the claimed details of tuning a viscosity model.
Zuo (US PGPub 20110088949) teaches tuning a corresponding states viscosity model and tuning an EOS model.  However, Zuo still fails to teach sufficient details of the manner of tuning the viscosity model and only mentions tuning critical properties in connection with the EOS model tuning.  Thus, it would have been nonobvious to include “tuning the one or more pseudo-critical properties of the viscosity model based at least in part upon a viscosity of a fluid sample measured by fluid analysis and a location associated with the fluid sample measured by fluid analysis,” where “the at least one model that predicts asphaltene concentration as a function of location in the reservoir is not tuned.”
Claims 32 and 36 are allowable over the prior art on the basis of the limitation: 
“                        
                            
                                
                                    α
                                
                                
                                    0
                                
                            
                            =
                            1.000
                            +
                            0.31
                            
                                
                                    ρ
                                
                                
                                    r
                                    o
                                
                                
                                    1.847
                                
                            
                        
                    ” 
in combination with the remaining limitations of the claim.
Lindeloff discloses a viscosity model with an -parameter of the mixture and an -parameter of a reference fluid.  Lindeloff discloses the claimed equations for the -parameter of the mixture (eq. 13) and the equation of the reduced density (eq. 14). However, Lindeloff neither discloses nor suggests the claimed equation for the -
Claim 37 is allowable over the prior art both for the same reasons as claim 31, because it includes the same limitations discussed above with respect to claim 31, and for the same reasons as claim 36, from which it depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862           

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862